      Case 4:21-cv-00095-KGB-ERE Document 51 Filed 08/04/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION


JARMER DEWAYNE ROBERSON                                                              PLAINTIFF
ADC #176230

V.                             NO. 4:21-cv-00095-KGB-ERE

ANTHONY ATKINS, et al.                                                           DEFENDANTS

                                             ORDER

       Now pending before the Court is Plaintiff Jarmer Dewayne Roberson’s

motion for summary judgment.1 Doc. 46. Defendants oppose Mr. Roberson’s motion

arguing, in part, that the motion was filed prematurely. Doc. 48. The Court agrees.

       Discovery in the matter is open until October 25, 2021. See Doc. 40. The

parties have until November 25, 2021, to file dispositive motions. Id. Defendants

point out that Mr. Roberson has not yet responded to their discovery requests. Doc.

48 at p.2. See Jackson v. Reibold, 815 F.3d 1114, 1121 (8th Cir. 2016) (“The general

rule is that summary judgment is appropriate ‘only after the nonmovant has had

adequate time for discovery.’”).


       1
          Summary judgment is appropriate when the record, viewed in a light most favorable to
the nonmoving party, demonstrates that there is no genuine dispute as to any material fact, and the
moving party is entitled to judgment as a matter of law. See FED. R. CIV. P. 56(a); Celotex Corp.
v. Catrett, 477 U.S. 317, 322-23 (1986); Anderson v. Liberty Lobby Inc., 477 U.S. 242, 249-50
(1986). The moving party bears the initial burden of demonstrating the absence of a genuine
dispute of material fact. Celotex, 477 U.S. at 323. Once that has been done, the nonmoving party
must present specific facts demonstrating that there is a material dispute for trial. See FED. R. CIV.
P. 56(c); Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011).
      Case 4:21-cv-00095-KGB-ERE Document 51 Filed 08/04/21 Page 2 of 2




       IT IS THEREFORE ORDERED THAT Mr. Roberson’s motion (Doc. 46) is

DENIED, as premature.2

       Dated this 4th day of August, 2021.




                                              ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE




       2
         If the Court were to address Mr. Roberson’s motion on the merits, it would deny it. Mr.
Roberson is not entitled to summary judgment because he has failed to produce any evidence to
support his bare and conclusory allegations. See Fed. R. Civ. P. 56(c) (providing that summary
judgment is appropriate only when the supporting evidence demonstrates that there is no genuine
issue of material fact, and the moving party is entitled to judgment as a matter of law); Celotex
Corp. v. Catrett, 477 U.S. 317, 322-23 (1986) (explaining that the moving party bears the initial
burden of identifying the parts of the record that show a lack of genuine issue of material fact). In
addition, Mr. Roberson failed to file “a separate, short and concise statement of the material facts
as to which [he] contends there is no genuine dispute to be tried” as required by this Court’s Local
Rules. See Local Rule 56.1(a).
                                                 2
